Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ING Life Insurance and Annuity Company and its Variable Annuity Account C For 1984 Contracts (Prospectus No. PRO.75992-09) and for 1992, 1994 and 2004 Contracts (Prospectus No. PRO.75988-09) Supplement dated June 26, 2009 to the Contract Prospectus dated May 1, 2009 The information in this Supplement updates and amends certain information contained in your variable annuity Contract Prospectus. Please read it carefully and keep it with your current variable annuity Contract Prospectus for future reference. The information for Calvert Social Balanced Portfolio appearing in the Contract Prospectus under Appendix IV  Description of Underlying Funds is hereby deleted and replaced with the following: Investment Fund Name Adviser/Subadviser Investment Objective(s) Calvert Variable Series, Inc.  Calvert Asset Management A non-diversified portfolio that seeks to Calvert Social Balanced Company, Inc. achieve a competitive total return Portfolio through an actively managed portfolio of Subadviser: (equity portion of stocks, bonds and money market Portfolio): instruments which offer income and New Amsterdam Partners LLC capital growth opportunity and which satisfy the investment and social criteria. Calvert Asset Management Company, Inc. manages fixed- income portion of Portfolio and handles allocation of assets and Portfolio Managers for the Portfolio. X.75988-92-09A June 2009
